DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-14 and 21-70 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	In regards to claim(s) 1 and 9 Fujitsu discloses a method comprising: transmitting, by a wireless device, a preamble starting from a symbol of a slot in a system frame, wherein the system frame is indicated by a system frame number (See transmitted preamble, “NR preamble format” disclosed in [1 Introduction] and the preambles illustrated in [Fig. 1]. Also as can be seen from [Fig. 1] is the preamble starts from a symbol of a slot. Additionally in regards to the preamble starting from a symbol of a slot, in a system frame, this feature can be see in [Page, 1 Proposal 1] where RA-RNTI formula includes SFN_id, in case RAR window size is greater than 10 ms); determining, based on a symbol index of the symbol and a slot index of the slot, a radio network identifier (Refer to [Proposal 1, 2, and 3] where the radio network identifier, RA-RNTI formula includes SFN_id, slot identification information, and symbol identification information ); 
Fujitsu differs from claim 1, in that Fujitsu is silent on receiving, based on the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame; determining, based on the indication of the system frame number of the system frame, that a first random access response of one or more random access responses indicated by the downlink control message is for the preamble; and transmitting, based on the determining that the first random access response is for the preamble, one or more transport blocks
 	Shao (US Patent No. 10,631,340) discloses in the [Abstract] transmitting based on determining that a first random access response, “RAR”, is for the preamble, “…RAR for a random access preamble…”, one or more transport blocks, “DL-SCH transport block”. However, Shao is also silent on receiving, based on the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame; determining, based on the indication of the system frame number of the system frame, that a first random access response of one or more random access responses indicated by the downlink control message is for the preamble, as arranged with the remaining elements of claim 1.
	Other prior art such as ZTE, [ZTE Section 3, Option 2], teaches where the RAR includes an explicit PRACH time index, PTID, in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. However, ZTE is silent on receiving, based on the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and wherein the system frame information field comprises an indication of the system frame number of the system frame; determining, based on the indication of the system frame number of the system frame, that a first random access response of one or more random access responses indicated by the downlink control message is for the preamble, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in view of the prior art of record. Independent claim(s) 23, 33, and 43, recite substantially the same features as claim 1 and are regarded as allowable for the same reasons provided with respect to claim 1.

	In regards to claim(s) 9, Fujitsu discloses a method comprising: transmitting, by a wireless device, a preamble starting from a symbol of a slot in a system frame, wherein the system frame is indicated by a system frame number (See transmitted preamble, “NR preamble format” disclosed in [1 Introduction] and the preambles illustrated in [Fig. 1]. Also as can be seen from [Fig. 1] is the preamble starts from a symbol of a slot. Additionally in regards to the preamble starting from a symbol of a slot, in a system frame, this feature can be see in [Page, 1 Proposal 1] where RA-RNTI formula includes SFN_id, in case RAR window size is greater than 10 ms); determining, based on a symbol index of the symbol and a slot index of the slot, a radio network identifier (Refer to [Proposal 1, 2, and 3] where the radio network identifier, RA-RNTI formula includes SFN_id, slot identification information, and symbol identification information ); 
Fujitsu differs from claim 1, in that Fujitsu is silent on receiving, based on the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and index of the preamble; determining, based on the system frame number and index of the preamble, that the downlink control message is for the preamble; and transmitting, based on the determining that the message for the preamble, one or more transport blocks
 	Shao (US Patent No. 10,631,340) discloses in the [Abstract] transmitting based on determining that a first random access response, “RAR”, is for the preamble, “…RAR for a random access preamble…”, one or more transport blocks, “DL-SCH transport block”. However, Shao is also silent on receiving, based on the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and index of the preamble; determining, based on the system frame number and index of the preamble, that the downlink control message is for the preamble, as arranged with the remaining elements of claim 9.
	Other prior art such as ZTE, [ZTE Section 3, Option 2], teaches where the RAR includes an explicit PRACH time index, PTID, in order to differentiate the multiple RARs transmitted based on the time index of the PRACFI resource used for the transmission of the corresponding RAP. However, ZTE is silent on receiving, based on the radio network identifier, a downlink control message, wherein the downlink control message comprises a system frame information field, and index of the preamble; determining, based on the system frame number and index of the preamble, that the downlink control message is for the preamble, as arranged with the remaining elements of claim 9. Thus claim 9 is regarded as allowable in view of the prior art of record. Independent claim(s) 53, 59, and 65 recite substantially the same features as claim 9 and are regarded as allowable for the same reasons provided with respect .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476